Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cioffi et al (2008/0205501).
Consider claims 1, 9 and 16, Cioffi et al teach a system, method and tangible, non-transitory, computer-readable media having instructions encoded thereon, for automatically testing local loops of telecommunications networks, the system comprising: one or more hardware processors configured by machine-readable instructions to (par. 0099; 0102-0103): obtain attenuation data collected by a computing device communicatively coupleable with a local loop of a telecommunications network, the attenuation data including a first attenuation value for a first tone carried by the local loop, the first attenuation value indicating attenuation for the first tone (par. 0049; 0084; “Process 1300 begins with generating a first operational parameter vector at a first point in time at 1310, for example by collecting one or more parameter values for data rate, per tone attenuation, etc. This first operational parameter vector is stored or held at 1320, for example, in a database or the like”), and a second attenuation value for a second tone carried by the local loop, the second attenuation indicating attenuation for the second tone (par. 0049; 0085; Fig. 13 step 1330; “At 1330 a second operational parameter vector is generated at a second point in time”); obtain a first attenuation threshold for the first tone and a second attenuation for the second tone, the first attenuation threshold indicating an allowable attenuation for the first tone for providing a service over the local loop and the second attenuation threshold indicated an allowable attenuation for the second tone for providing the service over the local loop; and determine whether at least one of the first attenuation value exceeds the first attenuation threshold or the second attenuation value exceeds the second attenuation threshold (par. 0074; “A reference parameter vector is then obtained at 820 (for example by calculating HLOG[n] for an ideal loop with same average upstream attenuation or same average downstream attenuation, calculating expected MSE, etc.).  At 830 the test loop parameter vector and reference parameter vector are compared.  This can involve computing an error quantity and/or the difference between the two vectors obtained in 810, 820 above or in any other suitable fashion”; par. 0084; “The first and second operational parameter vectors are compared at 1340”).
Consider claims 2, 10 and 17, Cioffi et al teach wherein the computing device is a digital subscriber line access multiplexer (DSLAM) (par. 0047; 0053).
Consider claim 3, Cioffi et al teach wherein the computing device is a portable testing unit (par. 0029; 0045; “According to one embodiment of the present invention shown in FIG. 3A, an estimator 300 may be part of an independent entity monitoring a DSL system as a controller 310 (for example, a dynamic spectrum manager) assisting users and/or one or more system operators or providers in optimizing their use of the system”).
Consider claims 5, 12 and 18, wherein the local loop has a line type and a line length (par. 0005), and the one or more hardware processors are further configured by machine-readable instructions to: calculate the first attenuation threshold based on the line type, the line length, and a frequency of the first tone; and calculate the second attenuation threshold based on the line type, the line length, and a frequency of the second tone (par. 0074; “A reference parameter vector is then obtained at 820 (for example by calculating HLOG[n] for an ideal loop with same average upstream attenuation or same average downstream attenuation, calculating expected MSE, etc”; “The comparison results can be checked at 840 to determine if they are consistent with the presence of a bad splice (for example, check if an error for HLOG[n] exceeds a given threshold over a designated frequency range; check if MSE[n] is smaller than an expected MSE by more than a given threshold over a designated frequency range; etc.”). Thus, implies that the given threshold is resulted from calculation from the ideal loop. 
Consider claims 8, 15 and 21, Cioffi et al teach wherein: the first tone is within an upstream band of the local loop, and the second tone is within a downstream band of the local loop (par. 0074; “A reference parameter vector is then obtained at 820 (for example by calculating HLOG[n] for an ideal loop with same average upstream attenuation or same average downstream attenuation, calculating expected MSE, etc.).  At 830 the test loop parameter vector and reference parameter vector are compared.  This can involve computing an error quantity and/or the difference between the two vectors obtained in 810, 820 above or in any other suitable fashion”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al (2008/0205501) in view of Afzal (2005/0069029).
Consider claim 4, Cioffi et al teach wherein the one or more hardware processors are further configured by machine-readable instructions to: declare specific faults/result of the tests/estimations indicating whether the at least one of the first attenuation value exceeds the first attenuation threshold or the second attenuation value exceeds the second attenuation threshold (par. 0065; 0074; 0084). Cioffi et al did not explicitly suggest of generate a result; and transmit the result to the portable testing unit. In the same field of endeavor, Afzal teach a method and system for analyzing and identifying faults in the subscriber loop. Upon analyzing and identifying faults, the result report is generated and provide/transmit to the portable test unit and display thereof (abstract; par. 0055-0056). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Afzal into view of Cioffi et al and the result would have been predictable and resulted in providing the tests/estimations finding to the management center in order to take action responsive to the outcome of the tests/estimations of the subscriber line. 
Consider claim 11, Cioffi et al teach wherein the computing device is a portable testing unit (par. 0045; “According to one embodiment of the present invention shown in FIG. 3A, an estimator 300 may be part of an independent entity monitoring a DSL system as a controller 310 (for example, a dynamic spectrum manager) assisting users and/or one or more system operators or providers in optimizing their use of the system”), the method further comprising: declare specific faults/result of the tests/estimations indicating whether the at least one of the first attenuation value exceeds the first attenuation threshold or the second attenuation value exceeds the second attenuation threshold (par. 0065; 0074; 0084); Cioffi et al did not explicitly suggest of generate a result; and transmitting the result to the portable testing unit to cause the portable testing unit to display the result.  In the same field of endeavor, Afzal teach a method and system for analyzing and identifying faults in the subscriber loop. Upon analyzing and identifying faults, the result report is generated and provide/transmit to the portable test unit and display thereof (abstract; par. 0055-0056). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Afzal into view of Cioffi et al and the result would have been predictable and resulted in providing the tests/estimations finding to the management center in order to take action responsive to the outcome of the tests/estimations of the subscriber line. 
Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:

        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 11, 2021